Case 2:19-cv-04716-AB-KS Document 78 Filed 08/16/21 Page 1 of 1 Page ID #:685



 1 Mathew K. Higbee, Esq., SBN 241380
   Ryan E. Carreon, Esq., SBN 311668
 2 HIGBEE & ASSOCIATES
   1504 Brookhollow Dr., Suite 112
 3 Santa Ana CA 92705
   (714) 617-8358
 4 (714) 597-6559 facsimile
   mhigbee@higbeeassociates.com
 5
   Attorney for Plaintiff,
 6 MICHAEL GRECCO PRODUCTIONS, INC.,
 7
 8
                          UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
     MICHAEL GRECCO                              Case No. 2:19-cv-04716-AB-KS
11   PRODUCTIONS, INC. d/b/a
     MICHAEL GRECCO
12   PHOTOGRAPHY, INC.,
                                                 ORDER '(1<,1* REQUEST FOR
13                            Plaintiff,         ADR PROCEDURE NO. 1
14   v.
15   BDG MEDIA, INC., and DOES 1
     through 10 inclusive,
16
17                            Defendants.

18
19         7KH SDUWLHV VWDWH D SUHIHUHQFH IRU VHWWOHPHQW SURFHHGLQJV EHIRUH D PDJLVWUDWH
20   MXGJH 7KH &RXUW VHOGRP DXWKRUL]HV VHWWOHPHQW SURFHHGLQJV EHIRUH WKH PDJLVWUDWH
21   MXGJH IRU SULYDWH SDUWLHV FDSDEOH RI SD\LQJ IRU SULYDWH PHGLDWLRQ 7KXV WKH &RXUW
     RUGHUHG SULYDWH PHGLDWLRQ 7KH &RXUW ZRXOG FRQVLGHU RUGHULQJ WKH SDUWLHV WR WKH
22
     PDJLVWUDWH MXGJH ZKHUH GRLQJ VR LV JHQXLQHO\ PRUH OLNHO\ WR UHVXOW LQ VHWWOHPHQW
23   6KRXOG WKH SDUWLHV EHOLHYH WKLV FDVH LV PRUH OLNHO\ WR VHWWOH LI WKH\ DSSHDU EHIRUH WKH
24   PDJLVWUDWH MXGJH WKH\ DUH ZHOFRPH WR ILOH D 6WLSXODWLRQ H[SODLQLQJ WKHLU UHDVRQLQJ
25   DORQJ ZLWK D 3URSRVHG 2UGHU IRU WKH &RXUW¶V FRQVLGHUDWLRQ 62 25'(5('

26                 16 2021                            _____________________
                                                     ______________________________
     DATED: August ___,
27                                                        A dre Birotte Jr
                                                     Hon. An
28                                                   United States District Judge


                                                 1
